Restriction 
Requirement for Unity of Invention 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1-12, drawn to a dispensing cap with at least one fillable chamber containing a solubilisate of at least one pharmaceutically active agent and/or dietary supplement, wherein the dispensing cap is suitably configured to be mounted on an outlet of a beverage container and said solubilisate can be released into the beverage container by operating a releasing mechanism of the dispensing cap, and



Group II. 	Claim 13, drawn to method for providing a beverage system as defined in, comprising the following steps:
a)    providing a beverage container as defined in claim 11;
b)    providing a dispensing cap  wherein said dispensing cap is selected from a group comprising trigger release-type dispensing caps and seal-type dispensing caps;
c)    producing a solubilisate of at least one pharmaceutically active agent and/or dietary supplement by means of a solubilization technology wherein said solubilisate technology comprises micelle, liposome, self-emulsification or cyclodextrin complexation technology;
d)    filling the solubilisate resulting from step c) into the at least one tillable chamber of the dispensing cap;
e)    tightly closing the at least one chamber of the dispensing cap by means of suitably configured sealing membrane or by assembling the respective parts of the dispensing cap;
f)    optionally, filling a potable liquid into the beverage container; and
g)   mounting the thus filled dispensing cap onto the beverage container.

Group III.	Claims 14-15, drawn to a finished solution produced by
a)    providing a beverage system comprising a dispensing cap as defined in claim 1 and a beverage container, wherein said beverage container is pre-filled with a potable liquid,
b)    triggering said release mechanism of said dispensing cap  for releasing said solubilisate into the potable liquid, and
c)    optionally, agitating the beverage system for a better mixing of the potable liquid and the released solubilisate.
.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a 
The inventions listed as Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common technical feature of Groups I - III is dispensing cap which can be mounted on a beverage container and contains a solubilisate. The common technical feature does not present a contribution over the prior art.  Specifically, Wilhelm (U.S. 2010/0237075 – provided via IDS dated 10/9/2019) teaches a container closure comprising a sealed substance. The sealed compartment is taught to be pierced thereby releasing the sealed substance into the container (Fig 1). The closure is taught to be used for forming vitaminized or otherwise enriched drinks [0003]. Since the common technical feature is taught by the prior art, the common technical feature does not rise to the level of a special technical feature. Thus, the groups lack unity of invention a posteriori and restriction between them is proper.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612